PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/765,815
Filing Date: 4 Apr 2018
Appellant(s): REGE et al.


__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 October 2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

35 U.S.C. §103, Scott (WO 2012/012385 A2) and Rege (WO 2014/088573 A1)

a) Appellant argues that the Examiner has not provided an adequate motivation to modify the references in order to arrive at the claimed invention, and that the Examiner has not demonstrated that one of skill in the art would particularly select zinc phosphate and acetyl isoeugenol could be combined together in an oral care composition with a reasonable expectation of success. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in the body of the rejection, Scott teaches acetyl isoeugenol as a flavorant and an antimicrobial in an oral care composition (See, for example, Table 1, page 12). Scott also teaches zinc salts may be present as antimicrobials, but does not specifically list zinc phosphate. Rege teaches zinc 


    PNG
    media_image2.png
    186
    387
    media_image2.png
    Greyscale


As such, the skilled artisan would have expected success in substituting Rege’s zinc phosphate for the generic zinc salt taught by Scott in an oral care composition comprising acetyl isoeugenol because the skilled artisan could have substituted one zinc species for another because each reference teaches that zinc compounds are known to be suitable as antimicrobials. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that zinc phosphate would be safe and effective based on the zinc compounds' shared activity. 
Appellant further argues Scott teaches that isoeugenol and its derivatives are among the compounds which must be blended with the compounds listed as having antimicrobial activity, in order to make an antimicrobial composition, not among the compounds which have antimicrobial activity on their own. The appellant further cites 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Scott clearly teaches that the composition can contain only one essential oil derivative, “used at levels of … typically from about 0.05% to about 5.00% in finished oral care products” (page 11, lines 31-33).
The Appellant argues that, in the context of modifying or combining the references, the Federal Circuit in In re Stepan has clarified the notion that there needs to be a motivation to make the selection or combination and that one of skill in the art would have a reasonable expectation that such a combination would be successful. The Appellant further argues that in Stepan, like here, the Office has not provided an adequate motivation to modify the references in order to arrive at the Appellant’s claimed invention, that the Examiner has not shown why one of skill in the art would have selected acetyl isoeugenol from Scott. 
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. Stepan, as discussed in MPEP 2144.05(II), is drawn to a rejection based on “routine optimization.” Claim 1 of Stepan requires a multi-factorial optimization of a glyphosate salt and at least one example each of three classes of surfactants, each recited in a broad range, wherein the final composition was required to meet a functional limitation of a “cloud point above at least 70oC or no cloud point” at the boiling point of the mixture. As cited by the Appellant, the Court found that the cited prior art did not provide a roadmap sufficient to teach the claimed invention.
KSR rationale of “simple substitution of one known element for another to obtain predictable results” as set forth in MPEP 2143(I) since Scott teaches acetyl isoeugenol as a useful flavorant in oral care compositions that may be combined with antimicrobial zinc salts, and Rege teaches zinc phosphate within the claimed range (page 3, paragraph [0012]) as a preferred antimicrobial zinc salt useful in oral care compositions which may further comprise essential oils. As such, no optimization of the quantities of acetyl isoeugenol or zinc phosphate is required since the prior art of Scott and Rege, respectively, disclose ranges of acetyl isoeugenol or zinc phosphate that lie within the claimed ranges.  
The Appellant argues there is no motivation regarding the selection of acetyl isoeugenol from Table 1 of Scott. The Examiner disagrees since Scott teaches acetyl isoeugenol as both a flavorant and an antimicrobial essential oil compound. As set forth in MPEP 2144.07, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Acetyl isoeugenol is taught by Scott as suitable for use in an oral care composition due to its flavor and antimicrobial properties.

b) The Appellant argues that the Examiner has not sufficiently taken the Appellant’s test data into consideration. The Appellant argues that the Examiner has not indicated why these results with respect to improved antimicrobial efficacy of 30% would have been “expected” or predicted with the inclusion of acetyl isoeugenol. The Appellant further argues that the limitation in claim 1 of “wherein the amount of acetyl isoeugenol is effective to reduce microbial counts relative to a reference standard that does not 
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As set forth above, it is the position of the Examiner that Scott clearly teaches acetyl isoeugenol as a stand-alone antimicrobial agent. Furthermore, Scott teaches the amount of an essential oil derivative such as acetyl isoeugenol present in the oral care composition is from about 0.05% to about 5%; this range is within the range disclosed by the Appellant in claim 3 (“from 0.01 to 5% by weight”) as an effective amount of acetyl isoeugenol. As such, based on the principle of inherency, the antimicrobial effect of acetyl isoeugenol in the composition taught by Scott must necessarily be that of the claimed composition since, as set forth in MPEP 2112.01(II), "Products of identical chemical composition can not have mutually exclusive properties."
The Appellant argues that that improvement in antimicrobial efficacy shown in Example 2 simply needs to be “unexpected” or “unobvious,” that the data does not need to amount to what that is statistically significant; it simply needs to be an unexpected advantageous property. 
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive since Scott teaches acetyl isoeugenol as an antimicrobial when present in the claimed range. It is noted that the addition of zinc phosphate (in an unknown amount) in Example 2 produces an increase in antimicrobial activity of 104.34 plate counts, while the addition of acetyl isoeugenol, likewise in an unknown amount, 0.11 over the composition comprising zinc phosphate alone. 
The Appellant argues that in Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370 (Fed. Cir. 2019), the Court gave patentable weight to a “similar wherein clause” which required an advantage in efficacy compared to a reference. The Appellant supports this argument with the allegation that Scott does not identify isoeugenol or its derivatives as among the antimicrobial essential oils, and therefore there is no motivation to vary the concentration of acetyl isoeugenol to enhance antimicrobial activity.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive since it is the position of the Examiner that Scott teaches acetyl isoeugenol as an antimicrobial and teaches an amount of acetyl isoeugenol that is within in the claimed range.  As discussed above, the combination of Scott and Rege is considered proper for showing obviousness as set forth in MPEP 2143(I)(B) in that the prior art of Rege contains zinc phosphate, which in not specifically taught by Scott; the antimicrobial  function of the zinc phosphate of Rege is taught by Scott for zinc salts; and one of ordinary skill in the art would have been motivated to substitute zinc phosphate for the zinc salt of Scott in view of the advantages of zinc phosphate taught by Rege.

c) The Appellant argues that claim 13, which is more specifically aligned with the data in the examples, is not obvious over the cited references since, along with the claimed amounts of each of zinc phosphate and acetyl isoeugenol, the composition 
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As discussed above, the claimed amounts of each of zinc phosphate and acetyl isoeugenol are taught in the prior art of Rege and Scott, respectively. Also, as taught by Scott, alkali phosphate salts, a fluoride source, and a silica abrasive oral care base are usual and well-known ingredients in the art, and are typically found in toothpaste or dentifrice. The phosphate salts are known as anti-calculus agents (page 20, 26-30); fluoride reduces tooth decay; and silica abrasives are tooth cleaning agents. The combination of sodium acid pyrophosphate and sodium fluoride, each within the claimed range, and a silica abrasive in a dentifrice composition is exemplified by Scott in Example II, pages 34- 35.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires